Appeal from a Delaware County Court judgment which modified and affirmed a town of Sidney Justice Court judgment for $154.78 damages besides costs. The County Court-adjudged the plaintiff was the mortgagee in a chattel mortgage which was a lien upon a lighting plant, the possession of which he was entitled to recover, and in case of failure by defendant to deliver the plant, plaintiff was to have judgment as decided in the Justice Court, with costs. The defendant purchased the lighting plant together with the farm where it was installed from the chattel mortgagor. The mortgage was given in May, 1927, four years before defendant purchased the farm. This action was brought in 1934. Plaintiff testified that he first filed the mortgage in the town clerk’s office in “ 1930, renewed January 18,1931, September 26,1932.” The town clerk was not sworn as to the filing or renewals. Defendant denied knowledge of the mortgage. It had ceased to be a lien. In the beginning the mortgage was collateral security for the mortgagor’s note of $725. There is no evidence as to the date or amount of payments. Judgment reversed on the law, with costs, and complaint dismissed, with costs. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.